ICJ_106_UseOfForce_SCG_CAN_1999-06-02_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. CANADA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. CANADA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Canada),
mesures conservatoires, ordonnance du 2 juin 1999,
C.J. Recueil 1999, p. 259

Official citation:

Legality of Use of Force (Yugoslavia v. Canada),
Provisional Measures, Order of 2 June 1999,
LCS. Reports 1999, p. 259

 

N° de vente:
ISSN 0074-4441 Sales number 728
ISBN 92-1-070796-6

 

 

 
2 JUIN 1999

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. CANADA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. CANADA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
259

COUR INTERNATIONALE DE JUSTICE

1999 ANNEE 1999
2 juin
Rôle général
n° 106 2 juin 1999

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. CANADA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de pré-
sident en l'affaire, M. SCHWEBEL, président de la Cour;
MM. ODA, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M™* HIGGINS,
MM. PARRA-ARANGUREN, KOOIUMANS, juges; MM. LALONDE,
KRECA, juges ad hoc; M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,

Vu la requête déposée par la République fédérale de Yougoslavie (ci-
après dénommée la « Yougoslavie») au Greffe de la Cour le 29 avril 1999,
par laquelle elle a introduit une instance contre le Canada «pour viola-
tion de l’obligation de ne pas recourir à l'emploi de la force»,

4
260 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

Rend l'ordonnance suivante:

1. Considérant que, dans cette requête, la Yougoslavie définit l’objet
du différend ainsi que suit:

«L'objet du différend porte sur les actes commis par le Canada, en
violation de son obligation internationale de ne pas recourir à l'emploi
de la force contre un autre Etat, de l'obligation de ne pas s’immiscer
dans les affaires intérieures d’un autre Etat, de l'obligation de ne pas
porter atteinte à la souveraineté d’un autre Etat, de l'obligation de pro-
téger les populations civiles et les biens de caractère civil en temps de
guerre, de l'obligation de protéger l’environnement, de l’obligation
touchant à la liberté de navigation sur les cours d’eau internationaux,
de P obligation concernant les droits et libertés fondamentaux de la per-
sonne humaine, de l'obligation de ne pas utiliser des armes interdites, de
Pobligation de ne pas soumettre intentionnellement un groupe national
à des conditions d’existence devant entraîner sa destruction physique»;

2. Considérant que, dans ladite requête, la Yougoslavie, pour fonder
la compétence de la Cour, invoque le paragraphe 2 de l’article 36 du Sta-
tut de la Cour et l’article IX de la convention pour la prévention et la
répression du crime de génocide, adoptée par l’Assemblée générale des
Nations Unies le 9 décembre 1948 (ci-après dénommée la «convention
sur le génocide»);

3. Considérant que, dans sa requête, la Yougoslavie expose que les
demandes qu’elle soumet à la Cour sont fondées sur les faits ci-après:

«Le Gouvernement du Canada, conjointement avec les gouverne-
ments d’autres Etats membres de l'OTAN, a recouru à l'emploi de la
force contre la République fédérale de Yougoslavie en prenant part
au bombardement de cibles dans la République fédérale de Yougo-
slavie. Lors des bombardements de la République fédérale de You-
goslavie, des cibles militaires et civiles ont été attaquées. Un grand
nombre de personnes ont été tuées, dont de très nombreux civils.
Des immeubles d'habitation ont subi des attaques. Un grand nom-
bre d’habitations ont été détruites. D’énormes dégâts ont été causés
à des écoles, des hôpitaux, des stations de radiodiffusion et de télévi-
sion, des structures culturelles et sanitaires, ainsi qu’à des lieux de
culte. Nombre de ponts, routes et voies de chemin de fer ont été
détruits. Les attaques contre des raffineries de pétrole et des usines
chimiques ont eu de graves effets dommageables pour l’environne-
ment de villes et de villages de la République fédérale de Yougosla-
vie. L’emploi d’armes contenant de l’uranium appauvri a de lourdes
conséquences pour la vie humaine. Les actes susmentionnés ont pour
effet de soumettre intentionnellement un groupe ethnique à des
conditions devant entraîner sa destruction physique totale ou par-
tielle. Le Gouvernement du Canada prend part à l'entraînement, à
lParmement, au financement, à l’équipement et à l’approvisionne-
ment de la prétendue «armée de libération du Kosovo»;
261

LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant qu’elle indique en outre que lesdites demandes reposent
sur les fondements juridiques suivants:

4.

«Les actes susmentionnés du Gouvernement canadien constituent
une violation flagrante de l'obligation de ne pas recourir à l'emploi
de la force contre un autre Etat. En finançant, armant, entraînant et
équipant la prétendue «armée de libération du Kosovo», le Gouver-
nement canadien apporte un appui à des groupes terroristes et au
mouvement sécessionniste sur le territoire de la République fédérale
de Yougoslavie, en violation de l'obligation de ne pas s’immiscer
dans les affaires intérieures d’un autre Etat. De surcroît, les disposi-
tions de la convention de Genève de 1949 et du protocole addition-
nel n° 1 de 1977 relatives à la protection des civils et des biens de
caractère civil en temps de guerre ont été violées. Il y a eu aussi vio-
lation de l’obligation de protéger l’environnement. La destruction de
ponts sur le Danube enfreint les dispositions de l’article 1 de la
convention de 1948 relative à la liberté de navigation sur le Danube.
Les dispositions du pacte international relatif aux droits civils et
politiques et du pacte international relatif aux droits économiques,
sociaux et culturels de 1966 ont elles aussi été violées. En outre,
l'obligation énoncée dans la convention pour la prévention et la
répression du crime de génocide de ne pas soumettre intentionnelle-
ment un groupe national à des conditions d’existence devant entrai-
ner sa destruction physique a été violée. De plus, les activités aux-
quelles le Canada prend part sont contraires au paragraphe 1 de
l’article 53 de la Charte des Nations Unies»;

Considérant que les demandes de la Yougoslavie sont ainsi formu-

lées dans la requête:

«Le Gouvernement de la République fédérale de Yougoslavie prie
la Cour internationale de Justice de dire et juger:

— qu’en prenant part aux bombardements du territoire de la Répu-
blique fédérale de Yougoslavie, le Canada a agi contre la Répu-
blique fédérale de Yougoslavie, en violation de son obligation de
ne pas recourir à l’emploi de la force contre un autre Etat;

— qu’en prenant part à l’entrainement, à l'armement, au finance-
ment, à l'équipement et à l’approvisionnement de groupes terro-
ristes, à savoir la prétendue «armée de libération du Kosovo», le
Canada a agi contre la République fédérale de Yougoslavie, en
violation de son obligation de ne pas s’immiscer dans les affaires
d’un autre Etat;

— qu’en prenant part a des attaques contre des cibles civiles, le
Canada a agi contre la République fédérale de Yougoslavie, en
violation de son obligation d’épargner la population civile, les
civils et les biens de caractére civil;

— qu'en prenant part à la destruction ou à l’endommagement de
monastères, d’édifices culturels, le Canada a agi contre la Répu-
262

LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

blique fédérale de Yougoslavie, en violation de son obligation de
ne pas commettre d’actes d’hostilité dirigés contre des monu-
ments historiques, des œuvres d’art ou des lieux de culte consti-
tuant le patrimoine culturel ou spirituel d’un peuple;

qu’en prenant part à l’utilisation de bombes en grappe, le Canada
a agi contre la République fédérale de Yougoslavie, en violation
de son obligation de ne pas utiliser des armes interdites, c’est-
à-dire des armes de nature à causer des maux superflus;

qu’en prenant part aux bombardements de raffineries de pétrole
et d’usines chimiques, le Canada a agi contre la République fédé-
rale de Yougoslavie, en violation de son obligation de ne pas
causer de dommages substantiels à l’environnement;

qu’en recourant à l’utilisation d’armes contenant de l’uranium
appauvri, le Canada a agi contre la République fédérale de You-
goslavie, en violation de son obligation de ne pas utiliser des
armes interdites et de ne pas causer de dommages de grande
ampleur à la santé et à l’environnement;

qu’en prenant part au meurtre de civils, à la destruction d’entre-
prises, de moyens de communication et de structures sanitaires et
culturelles, le Canada a agi contre la République fédérale de
Yougoslavie, en violation de son obligation de respecter le droit
à la vie, le droit au travail, le droit à information, le droit aux
soins de santé ainsi que d’autres droits fondamentaux de la per-
sonne humaine;

qu'en prenant part à la destruction de ponts situés sur des cours
d’eau internationaux, le Canada a agi contre la République fédé-
rale de Yougoslavie, en violation de son obligation de respecter
la liberté de navigation sur les cours d’eau internationaux;
qu’en prenant part aux activités énumérées ci-dessus et en parti-
culier en causant des dommages énormes à l’environnement et en
utilisant de l’uranium appauvri, le Canada a agi contre la Répu-
blique fédérale de Yougoslavie, en violation de son obligation de
ne pas soumettre intentionnellement un groupe national à des
conditions d’existence devant entraîner sa destruction physique
totale ou partielle;

que le Canada porte la responsabilité de la violation des obliga-
tions internationales susmentionnées ;

que le Canada est tenu de mettre fin immédiatement à la viola-
tion des obligations susmentionnées à l’égard de la République
fédérale de Yougoslavie;

que le Canada doit réparation pour les préjudices causés à la
République fédérale de Yougoslavie ainsi qu’à ses citoyens et
personnes morales»;

et considérant qu’au terme de sa requête la Yougoslavie se réserve le
droit de modifier et de compléter celle-ci;
5. Considérant que, le 29 avril 1999, immédiatement après le dépôt de
263 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

sa requéte, la Yougoslavie a en outre présenté une demande en indication
de mesures conservatoires invoquant l’article 73 du Règlement de la
Cour; et que la demande était accompagnée d’un volume d’annexes pho-
tographiques produites à titre de «preuves»;

6. Considérant que, à l'appui de sa demande en indication de mesures
conservatoires, la Yougoslavie soutient notamment que, depuis le début
des bombardements contre son territoire, et du fait de ceux-ci, environ
mille civils, dont dix-neuf enfants, ont été tués et plus de quatre mille cinq
cents grièvement blessés: que la vie de trois millions d’enfants est mena-
cée; que des centaines de milliers de personnes ont été exposées à des gaz
toxiques; qu'environ un million de personnes sont privées d’approvision-
nement en eau; qu'environ cing cent mille travailleurs ont perdu leur
emploi; que deux millions de personnes sont sans ressources et dans
Pimpossibilité de se procurer le minimum vital; et que les réseaux rou-
tier et ferroviaire ont subi d'importants dégâts: considérant que, dans
sa demande en indication de mesures conservatoires, la Yougoslavie
énumère par ailleurs les cibles qui auraient été visées par les attaques
aériennes et décrit en détail les dommages qui leur auraient été infligés
(ponts, gares et lignes de chemins de fer, réseau routier et moyens de
transport, aéroports, commerce et industrie, raffineries et entrepôts de ma-
tières premières liquides et de produits chimiques, agriculture, hôpitaux
et centres médicaux, écoles, édifices publics et habitations, infrastructures,
télécommunications, monuments historiques et culturels et édifices reli-
gieux); et considérant que la Yougoslavie en conclut ce qui suit:

«Les actes décrits ci-dessus ont causé des morts ainsi que des
atteintes à l’intégrité physique et mentale de la population de la
République fédérale de Yougoslavie, de très importants dégâts, une
forte pollution de l’environnement, de sorte que la population you-
goslave se trouve soumise intentionnellement à des conditions d’exis-
tence devant entrainer la destruction physique totale ou partielle de
ce groupe»;

7. Considérant que, au terme de sa demande en indication de mesures
conservatoires, la Yougoslavie précise que

«Si les mesures demandées ne sont pas adoptées, il y aura de nou-
velles pertes en vies humaines, de nouvelles atteintes à l’intégrité
physique et mentale de la population de la République fédérale de
Yougoslavie, d’autres destructions de cibles civiles, une forte pollu-
tion de l’environnement et la poursuite de la destruction physique de
la population de Yougoslavie»:

et considérant que, tout en se réservant le droit de modifier et de com-
pléter sa demande, elle prie la Cour d'indiquer la mesure suivante:

«Le Canada doit cesser immédiatement de recourir à l’emploi de
la force et doit s’abstenir de tout acte constituant une menace de
recours ou un recours à l'emploi de la force contre la République
fédérale de Yougoslavie»:
264 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

8. Considérant que la demande en indication de mesures conserva-
toires était accompagnée d’une lettre de l’agent de la Yougoslavie,
adressée au président et aux membres de la Cour, qui était ainsi libellée:

«Jai l'honneur d’appeler l’attention de la Cour sur le dernier
bombardement qui a frappé le centre de la ville de Surdulica le
27 avril 1999 à midi et entraîné la mort de civils, pour la plupart des
enfants et des femmes, et de vous rappeler les morts de Kursumlija,
Aleksinac et Cuprija, ainsi que le bombardement d’un convoi de
réfugiés et de l'immeuble abritant la radio et la télévision serbes,
pour ne citer que quelques exemples des atrocités que chacun connaît.
Je tiens en conséquence à prévenir la Cour qu’il est fort probable
qu'il y aura encore d’autres victimes civiles et militaires.

Considérant le pouvoir conféré à la Cour aux termes du para-
graphe I de l’article 75 de son Règlement, et compte tenu de l’extrême
urgence de la situation née des circonstances décrites dans les de-
mandes en indication de mesures conservatoires, je prie la Cour de
bien vouloir se prononcer d’office sur les demandes présentées ou de
fixer une date pour la tenue d’une audience dans les meilleurs délais » ;

9. Considérant que, le 29 avril 1999, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a fait tenir au Gouvernement canadien des copies
signées de la requête et de la demande, conformément au paragraphe 4 de
l'article 38 et au paragraphe 2 de Particle 73 du Règlement de la Cour; et
qu'il a également fait tenir audit gouvernement une copie des documents
qui accompagnaient la requête et la demande en indication de mesures
conservatoires ;

10. Considérant que, le 29 avril 1999, le greffier a avisé les Parties que
la Cour avait décidé, conformément au paragraphe 3 de l’article 74 de
son Règlement, de tenir audience les 10 et 11 mai 1999 aux fins de les
entendre en leurs observations sur la demande en indication de mesures
conservatoires ;

11. Considérant qu’en attendant que la communication prévue au para-
graphe 3 de l’article 40 du Statut et à l’article 42 du Règlement de la Cour
ait été effectuée par transmission du texte bilingue imprimé de la requête
aux Membres des Nations Unies et aux autres Etats admis à ester devant
la Cour, le greffier a, le 29 avril 1999, informé ces Etats du dépôt de la
requête et de son objet, ainsi que du dépôt de la demande en indication
de mesures conservatoires ;

12. Considérant que, la Cour ne comptant pas sur le siège de juge de
nationalité yougoslave, le Gouvernement yougoslave a invoqué les dispo-
sitions de l’article 31 du Statut de la Cour et a désigné M. Milenko Kreéa
pour siéger en qualité de juge ad hoc en l'affaire; et qu'aucune objection
à cette désignation n’a été soulevée dans le délai fixé à cet effet en vertu
du paragraphe 3 de l’article 35 du Règlement de la Cour; considérant
que, la Cour ne comptant pas sur le siège de juge de nationalité cana-
dienne, le Gouvernement canadien a invoqué les dispositions de l’ar-

9
265 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

ticle 31 du Statut de la Cour et a désigné M. Marc Lalonde pour siéger
en qualité de juge ad hoc en l'affaire; que, dans le délai fixé à cet effet
en vertu du paragraphe 3 de l’article 35 du Règlement, la Yougoslavie, se
référant au paragraphe 5 de l’articie 31 du Statut, a fait objection à cette
désignation; et que la Cour, après délibération, est parvenue à la conclu-
sion que la désignation d’un juge ad hoc par le Canada se justifiait dans
la présente phase de l'affaire;

13. Considérant que, aux audiences publiques qui ont été tenues entre
le 10 et le 12 mai 1999, des observations orales sur la demande en indica-
tion de mesures conservatoires ont été présentées:

au nom de la Yougoslavie:

par M. Rodoljub Etinski, agent,
M. lan Brownlie,
M. Paul J. I. M. de Waart,
M. Eric Suy,
M. Miodrag Mitic,
M. Olivier Corten;

au nom du Canada:
par M. Philippe Kirsch, agent;

14. Considérant que, dans cette phase de la procédure, les Parties ont
présenté les conclusions suivantes:

au nom de la Yougoslavie:

«{L]a Cour [est priée] d’indiquer la mesure conservatoire sui-
vante:

[L]e Canada ... doi[t] cesser immédiatement de recourir à l’emploi
de la force et doi[t] s’abstenir de tout acte constituant une menace de
recours ou un recours à l'emploi de la force contre la République
fédérale de Yougoslavie»;

au nom du Canada:

«Le Canada prie respectueusement la Cour de rejeter la demande
en indication de mesures conservatoires présentée par la République
fédérale de Yougoslavie le 29 avril 1999»;

%
* *

15. Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances que
connaît le Kosovo et qui constituent la toile de fond du présent différend,
ainsi que par les victimes et les souffrances humaines que l’on déplore de
façon continue dans l’ensemble de la Yougoslavie;

16. Considérant que la Cour est fortement préoccupée par l’emploi de
la force en Yougoslavie; que, dans les circonstances actuelles, cet emploi
soulève des problèmes très graves de droit international;

10
266 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

17. Considérant que la Cour garde présents à l'esprit les buts et les
principes de la Charte des Nations Unies, ainsi que les responsabilités qui
lui incombent, en vertu de ladite Charte et du Statut de la Cour, dans le
maintien de la paix et de la sécurité;

18. Considérant que la Cour estime nécessaire de souligner que toutes
les parties qui se présentent devant elle doivent agir conformément a leurs
obligations en vertu de la Charte des Nations Unies et des autres règles
du droit international, y compris du droit humanitaire;

x * x

19. Considérant qu’en vertu de son Statut la Cour n’a pas automati-
quement compétence pour connaître des différends juridiques entre les
Etats parties audit Statut ou entre les autres Etats qui ont été admis à
ester devant elle; que la Cour a déclaré à maintes reprises «que l’un des
principes fondamentaux de son Statut est qu’elle ne peut trancher un dif-
férend entre des Etats sans que ceux-ci aient consenti à sa juridiction»
(Timor oriental ( Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 101,
par. 26); et que la Cour ne peut donc exercer sa compétence à l'égard
d'Etats parties à un différend que si ces derniers ont non seulement accès
à la Cour, mais ont en outre accepté sa compétence, soit d’une manière
générale, soit pour le différend particulier dont il s’agit;

20. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n’est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s'assurer de manière définitive
qu'elle a compétence quant au fond de l’affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée;

x Ox

21. Considérant que la Yougoslavie, dans sa requéte, prétend en pre-
mier lieu fonder la compétence de la Cour sur le paragraphe 2 de l’article
36 du Statut; que chacune des deux Parties a fait une déclaration recon-
naissant la juridiction obligatoire de la Cour en vertu de cette disposi-
tion; que la déclaration de la Yougoslavie a été déposée auprès du Secré-
taire général de l'Organisation des Nations Unies le 26 avril 1999, et celle
du Canada le 10 mai 1994;

22. Considérant que la déclaration de la Yougoslavie est ainsi conçue:

{Traduction du Greffe]

«Je déclare par la présente que le Gouvernement de la République
fédérale de Yougoslavie, conformément au paragraphe 2 de l’ar-
ticle 36 du Statut de la Cour internationale de Justice, reconnaît
comme obligatoire de plein droit et sans convention spéciale, à l'égard
de tout autre Etat acceptant la même obligation, c’est-à-dire sous

11
267

LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

condition de réciprocité, la juridiction de la Cour pour tous les diffé-
rends, surgissant ou pouvant surgir après la signature de la présente
déclaration, qui ont trait à des situations ou à des faits postérieurs à
ladite signature, à l'exception des affaires pour lesquelles les parties ont
convenu ou conviendront d’avoir recours à une autre procédure ou à
une autre méthode de règlement pacifique. La présente déclaration
ne s’applique pas aux différends relatifs à des questions qui, en vertu
du droit international, relèvent exclusivement de la compétence de la
République fédérale de Yougoslavie, ni aux différends territoriaux.

L'obligation susmentionnée n’est acceptée que pour une période
qui durera jusqu’à notification de l'intention d’y mettre fin»;

et que la déclaration du Canada se lit comme suit:

12

«Au nom du Gouvernement du Canada,

1) Nous notifions par la présente l’abrogation de l’acceptation
par le Canada de la juridiction obligatoire de la Cour internationale
de Justice, acceptation qui a jusqu’à présent produit effet en vertu de
la déclaration faite le 10 septembre 1985 en application du para-
graphe 2 de l’article 36 du Statut de ladite Cour.

2) Nous déclarons que le Gouvernement du Canada, conformé-
ment aux dispositions du paragraphe 2 de l’article 36 du Statut de la
Cour, accepte comme obligatoire de plein droit et sans convention
spéciale, sous condition de réciprocité et jusqu’à ce qu’il soit donné
notification de l’abrogation de cette acceptation, la juridiction de la
Cour en ce qui concerne tous les différends qui s’élèveraient après la
date de la présente déclaration, au sujet de situations ou de faits pos-
térieurs à ladite déclaration, autres que:

a) les différends au sujet desquels les parties en cause seraient
convenues ou conviendraient d’avoir recours à un autre mode de
règlement pacifique;

b) les différends avec le gouvernement d’un autre pays membre du
Commonwealth britannique des nations, différends qui seront
réglés selon une méthode convenue entre les parties ou dont elles
conviendront;

c) les différends relatifs 4 des questions qui, d’aprés le droit inter-
national, relévent exclusivement de la juridiction du Canada; et

d) les différends auxquels pourraient donner lieu les mesures de ges-
tion et de conservation adoptées par le Canada pour les navires
péchant dans la zone de réglementation de l’'OPAN, telle que
définie dans la convention sur la future coopération multilatérale
dans les pêches de l'Atlantique Nord-Ouest, 1978, et l'exécution
de telles mesures.

3) Le Gouvernement du Canada se réserve également le droit de
compléter, modifier ou retirer à tout moment l’une quelconque des
réserves formulées ci-dessus, ou toutes autres réserves qu’il pourrait
268 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

formuler par la suite, moyennant une notification adressée au Secré-
taire général de l'Organisation des Nations Unies, les nouvelles
réserves, modifications ou retraits devant prendre effet à partir de la
date de ladite notification.

Nous vous prions de bien vouloir transmettre la présente notifica-
tion aux gouvernements de tous les Etats qui ont accepté la clause
facultative ainsi qu’au Greffier de la Cour internationale de Justice» ;

23. Considérant que le Canada fait valoir que la compétence de la
Cour ne saurait être fondée sur le paragraphe 2 de l’articie 36 du Statut
de la Cour en l'espèce; qu'il expose que la déclaration yougoslave d’accep-
tation de la juridiction de la Cour, «de par ses termes mêmes, est inap-
plicable à des différends nés avant le 25 avril [1999]»; qu'il précise à cet
égard que «flla description de l’objet du différend dont il est question
dans la requête introduite le 29 avril contre le Canada ne vise expressé-
ment aucun événement survenu après le 25 avril ni aucun changement du
caractère du différend postérieur à cette date»; et qu’il en conclut que
« [lle différend auquel se réfère le demandeur ... n’est donc aucunement
un différend surgissant ou pouvant surgir après le 25 avril 1999»;

24. Considérant que, selon la Yougoslavie, «le problème posé ici à la
Cour est d'interpréter une déclaration unilatérale d'acceptation de sa juri-
diction, et donc de dégager le sens de cette déclaration sur la base de
l'intention de son auteur»; considérant que la Yougoslavie soutient que le
texte de sa déclaration «permet de prendre en compte tous les différends
qui ont effectivement surgi postérieurement au 25 avril 1999»; que, se réfé-
rant à des bombardements effectués par les Etats membres de l'OTAN les
28 avril, 1% mai, 7 mai et 8 mai 1999, la Yougoslavie fait valoir que,
«[djans chacun de ces cas, qui ne sont que des exemples parmi d’autres»,
elle a «dénoncé les violations flagrantes du droit international dont elle
estime avoir été la victime» et les «Etats membres de l'OTAN ont nié avoir
violé une quelconque obligation de droit international»; que la Yougosla-
vie affirme que «chacun de ces événements a donc donné lieu a un «désac-
cord sur un point de droit ou de fait», désaccord dont ... les termes dépen-
dent a chaque fois des spécificités de l’attaque» concernée; qu’elle en
déduit que, ces événements constituant des «délits instantanés», il existe
«quantité de différends distincts qui ont surgi» entre les Parties «après le
25 avril concernant des événements postérieurs à cette date»; et qu’elle en
conclut qu’«il n'existe aucune raison d’écarter, prima facie, la compétence
de la Cour pour traiter des différends effectivement survenus après le
25 avril, conformément au texte ... de la déclaration»; et considérant que
la Yougoslavie ajoute qu’exclure ces différends de la juridiction de la Cour
«serait en totale contradiction avec l’intention manifeste et claire de la
Yougoslavie» de confier à la Cour le règlement desdits différends;

25. Considérant que la Yougoslavie n’a accepté la juridiction de la
Cour ratione temporis que pour ce qui est d’une part des différends sur-
gissant ou pouvant surgir après la signature de sa déclaration et d’autre
part de ceux qui concerneraient des situations ou des faits postérieurs à

13
269 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

ladite signature (cf. Droit de passage sur territoire indien, fond, arrêt,
C.LJ. Recueil 1960, p. 34); qu'aux fins d’apprécier la compétence de la
Cour en l’espèce, il suffit de déterminer si, conformément au texte de la
déclaration, le différend porté devant la Cour a «surgi» avant ou après le
25 avril 1999, date à laquelle ladite déclaration a été signée;

26. Considérant que la requête de la Yougoslavie est intitulée «Requête
de la République fédérale de Yougoslavie contre le Canada pour viola-
tion de l'obligation de ne pas recourir à l’emploi de la force»; que, dans
la requête, l’«obiet du différend» (les italiques sont de la Cour) est décrit
en termes généraux (voir paragraphe 1 ci-dessus); mais qu’il ressort tant
de l’exposé des «faits sur lesquels les demandes sont fondées» que de la
formulation de ces «demandes» elles-mêmes (voir paragraphes 3 et 4 ci-
dessus) que la requête est dirigée, dans son essence, contre les «bombar-
dements du territoire de la République fédérale de Yougoslavie», aux-
quels il est demandé à la Cour de mettre un terme;

27. Considérant qu'il est constant que les bombardements en cause
ont commencé le 24 mars 1999 et se sont poursuivis, de façon continue,
au-delà du 25 avril 1999; et qu'il ne fait pas de doute pour la Cour, au vu
notamment des débats du Conseil de sécurité des 24 et 26 mars 1999
(S/PV.3988 et 3989), qu'un «différend d’ordre juridique» (Timor oriental
(Portugal c. Australie), C.J. Recueil 1995, p. 100, par. 22) a «surgi»
entre la Yougoslavie et l’Etat défendeur, comme avec les autres Etats
membres de l'OTAN, bien avant le 25 avril 1999, au sujet de la licéité de
ces bombardements comme tels, pris dans leur ensemble;

28. Considérant que la circonstance que ces bombardements se soient
poursuivis après le 25 avril 1999 et que le différend les concernant ait per-
sisté depuis lors n’est pas de nature 4 modifier la date 4 laquelle le diffé-
rend avait surgi; que des différends distincts n’ont pu naitre par la suite a
l’occasion de chaque attaque aérienne; et qu’à ce stade de la procédure,
la Yougoslavie n’établit pas que des différends nouveaux, distincts du dif-
férend initial, aient surgi entre les Parties après le 25 avril 1999 au sujet de
situations ou de faits postérieurs imputables au Canada;

29. Considérant que, comme la Cour l’a rappelé dans son arrêt du
4 décembre 1998 en l'affaire de la Compétence en matière de pêcheries
(Espagne c. Canada),

«Il appartient à chaque Etat, lorsqu'il formule sa déclaration, de
décider des limites qu’il assigne à son acceptation de la juridiction de
la Cour: «la juridiction n'existe que dans les termes où elle a été
acceptée» (Phosphates du Maroc, arrêt, 1938, C.P.J.I série AIB
n° 74, p. 23)» (CLI. Recueil 1998, p. 453, par. 44);

et que, comme la Cour permanente l’a relevé dans son arrêt du 14 juin
1938 dans l’affaire des Phosphates du Maroc (exceptions préliminaires),
«il est reconnu que, par l'effet de la condition de réciprocité inscrite au
paragraphe 2 de l’article 36 du Statut de la Cour», toute limitation
ratione temporis apportée par l’une des parties à sa déclaration d’accepta-
tion de la juridiction de la Cour «fait droit entre les parties» (Phosphates

14
270 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

du Maroc, arrêt, 1938, C.P.J.L. série AIB n° 74, p. 22); qu’en outre,
comme la présente Cour l'a noté dans son arrêt du 11 juin 1998 en
l'affaire de la Frontière terrestre et maritime entre le Cameroun et le
Nigéria (Cameroun c. Nigéria), «[d]és 1952, elle a jugé dans l'affaire de
l'Anglo-lranian Oil Co. que, lorsque des déclarations sont faites sous
condition de réciprocité, «compétence est conférée à la Cour seulement
dans la mesure où elles coincident pour la lui conférer (C.LJ. Recueil
1952, p. 103)» (C.LJ. Recueil 1998, p. 298, par. 43); et considérant qu’il
découle de ce qui précède que les déclarations faites par les Parties
conformément au paragraphe 2 de l’article 36 du Statut ne constituent
pas une base sur laquelle la compétence de la Cour pourrait prima facie
être fondée dans le cas d’espèce;

*

30. Considérant que le Canada soutient aussi que la compétence de la
Cour en l’espéce ne saurait être fondée, prima facie, sur le paragraphe 2 de
l’article 36 du Statut, car la déclaration yougoslave d’acceptation de la juri-
diction de la Cour «est manifestement entachée de nullité»; que, se référant
a la résolution 777 (1992), en date du 19 septembre 1992, du Conseil de
sécurité des Nations Unies, et a la résolution 47/1, en date du 22 septembre
1992, de l’Assemblée générale des Nations Unies, il fait valoir que «[la
République fédérale de Yougoslavie n'est pas membre de l'Organisation des
Nations Unies en qualité d'Etat successeur» et, à défaut d’avoir dûment
accédé a l’Organisation, n’est par suite pas partie au Statut de la Cour;

31. Considérant que la Yougoslavie, se référant à la position du Secré-
tariat, telle qu’exprimée dans une lettre en date du 29 septembre 1992 du
conseiller juridique de l'Organisation (doc. A/47/485), ainsi qu’à la pra-
tique ultérieure de celle-ci, soutient pour sa part que la résolution 47/1
de l’Assemblée générale n’a «pas [mis] fin à l'appartenance de la Yougo-
slavie à l'Organisation et ne [l’a pas suspendue] non plus», ladite réso-
lution n’ôtant pas à la Yougoslavie «le droit de participer aux travaux
d’organes autres que ceux qui relèvent de l’Assemblée générale»;

32. Considérant que, eu égard à la conclusion à laquelle elle est par-
venue au paragraphe 29 ci-dessus, la Cour n’a pas à examiner cette
question à l’effet de décider si elle peut ou non indiquer des mesures
conservatoires dans le cas d’espéce;

* Ox

33. Considérant que la Yougoslavie, dans sa requéte, prétend en second
lieu fonder la compétence de la Cour sur l’article IX de la convention sur
le génocide, aux termes duquel:

«Les différends entre les Parties contractantes relatifs à Pinterpré-
tation, l'application ou l'exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article III, seront

15
271 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

soumis à la Cour internationale de Justice, à la requête d’une partie
au différend » ;

et considérant que, dans sa requête, la Yougoslavie indique que l’objet du
différend porte notamment sur «les actes commis par le Canada, en viola-
tion de son obligation internationale ... de ne pas soumettre intentionnel-
lement un groupe national à des conditions d'existence devant entraîner sa
destruction physique»; qu'en décrivant les faits sur lesquels la requête est
fondée, la Yougoslavie précise : «Les actes susmentionnés ont pour effet de
soumettre intentionnellement un groupe ethnique à des conditions devant
entraîner sa destruction physique totale ou partielle»; qu'en exposant les
fondements juridiques de la requête, elle soutient que «l'obligation ... de ne
pas soumettre intentionnellement un groupe national à des conditions
d'existence devant entraîner sa destruction physique a été violée»; et que
l’une des demandes au fond contenues dans la requête est ainsi formulée:

«qu’en prenant part aux activités énumérées ci-dessus et en particu-
lier en causant des dommages énormes à l’environnement et en utili-
sant de l’uranium appauvri, le Canada a agi contre la République
fédérale de Yougoslavie, en violation de son obligation de ne pas sou-
mettre intentionnellement un groupe national à des conditions d’exis-
tence devant entraîner sa destruction physique totale ou partielle»;

34. Considérant que la Yougoslavie soutient en outre que le bombar-
dement constant et intensif de l’ensemble de son territoire, y compris les
zones les plus peuplées, constitue «une violation grave de l’article II de la
convention sur le génocide»; qu'elle fait valoir que «la pollution du sol,
de l’air et de l’eau, la destruction de l’économie du pays, la contamination
de l’environnement par de l'uranium appauvri reviennent à soumettre la
nation yougoslave à des conditions d’existence devant entraîner sa des-
truction physique»; qu’elle affirme que c'est la nation yougoslave tout
entière, en tant que telle, qui est prise pour cible; et qu’elle souligne que
le recours à certaines armes, dont on connaît par avance les conséquences
dommageables à long terme sur la santé et l’environnement, ou la des-
truction de [a plus grande partie du réseau d’alimentation en électricité
du pays, dont on peut prévoir d’avance les conséquences catastrophiques,
«témoigne[nt] implicitement de l'intention de détruire totalement ou par-
tiellement» le groupe national yougoslave en tant que tel;

35. Considérant que le Canada soutient pour sa part que «les faits
allégués dans la requête ne présentent aucun lien véritable avec la conven-
tion sur le génocide qui est invoquée comme base de compétence»; que,
se référant à l’invocation par la Yougoslavie de l’alinéa c) de l’article II
de la convention, il fait observer que le génocide, «par essence, contient
deux éléments: l'intention et la destruction — la destruction de popula-
tions entières»; que le demandeur «n’a même pas tenté d’aborder la
question de l'intention»; et que

«c’est affaiblir la notion de génocide et nuire à son intégrité en tant
que principe autonome que d’assimiler celui-ci à l’utilisation de la

16
272 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

force ou même à l'agression, ou encore aux dommages collatéraux
subis par des civils, ou aux problèmes soulevés en matière de pro-
portionnalité de l'emploi de la force»;

et considérant qu’il en conclut que «la convention sur le génocide ne sau-
rait donc constituer prima facie une base de compétence pour les mesures
sollicitées » ;

36. Considérant qu’il n’est pas contesté que tant la Yougoslavie que le
Canada sont parties à la convention sur le génocide, sans réserves; et que
l’article IX de la convention semble ainsi constituer une base sur laquelle
la compétence de la Cour pourrait être fondée, pour autant que l'objet du
différend ait trait à «l'interprétation, l'application ou l’exécution» de la
convention, y compris les différends «relatifs à la responsabilité d’un Etat
en matière de génocide ou de l’un quelconque des autres actes énumérés
à l’article III» de ladite convention;

37. Considérant que, à l’effet d'établir, même prima facie, si un diffé-
rend au sens de l’article IX de la convention sur le génocide existe, la
Cour ne peut se borner à constater que l’une des parties soutient que la
convention s'applique alors que l’autre le nie; et que, au cas particulier,
elle doit rechercher si les violations de la convention alléguées par la You-
goslavie sont susceptibles d’entrer dans les prévisions de cet instrument et
si, par suite, le différend est de ceux dont la Cour pourrait avoir compé-
tence pour connaître ratione materiae par application de l’article IX
(cf. Plates-formes pétrolières ( République islamique d'Iran c. Etats-Unis
d'Amérique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (IT),
p. 810, par. 16);

38. Considérant que la définition du génocide, figurant à l’article II de
la convention sur le génocide, se lit comme suit:

«Dans la présente convention, le génocide s'entend de l’un quel-
conque des actes ci-après, commis dans l'intention de détruire, en tout ou
en partie, un groupe national, ethnique, racial ou religieux, comme tel:

a) meurtre de membres du groupe;

b) atteinte grave à l'intégrité physique ou mentale de membres du
groupe;

c) soumission intentionnelle du groupe à des conditions d’existence
devant entraîner sa destruction physique totale ou partielle;

d) mesures visant à entraver les naissances au sein du groupe;

e) transfert forcé d'enfants du groupe à un autre groupe»;

39. Considérant qu'il apparaît à la Cour, d’après cette définition, «que
la caractéristique essentielle du génocide est la destruction intentionnelle
d’un «groupe national, ethnique, racial ou religieux »» (Application de la
convention pour la prévention et la répression du crime de génocide, me-
sures conservatoires, ordonnance du 13 septembre 1993, CI JT. Recueil
1993, p. 345, par. 42); que le recours ou la menace du recours à l'emploi
de la force contre un Etat ne sauraient en soi constituer un acte de géno-
cide au sens de l’article II de la convention sur le génocide; et que, de

17
273 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

l'avis de la Cour, il n’apparait pas au présent stade de la procédure que
les bombardements qui constituent l’objet de la requête yougoslave
«comporte[nt] effectivement l'élément d’intentionnalité, dirigé contre
un groupe comme tel, que requiert la disposition sus-citée» (Licéité de
la menace ou de l'emploi d'armes nucléaires, avis consultatif, C.IJ.
Recueil 1996 (1), p. 240, par. 26):

40. Considérant que la Cour n’est dès lors pas en mesure de conclure,
à ce stade de la procédure, que les actes que la Yougoslavie impute au
défendeur seraient susceptibles d’entrer dans les prévisions de la conven-
tion sur le génocide; et que l’article IX de la convention, invoqué par la
Yougoslavie, ne constitue partant pas une base sur laquelle la compé-
tence de la Cour pourrait prima facie être fondée dans le cas d'espèce;

* OR

41. Considérant qu'il résulte de ce qui précède que la Cour n’a pas
prima facie compétence pour connaître de la requête de la Yougoslavie;
et qu’elle ne saurait dès lors indiquer quelque mesure conservatoire que
ce soit à l'effet de protéger les droits qui y sont invoqués;

42. Considérant toutefois que les conclusions auxquelles la Cour est
parvenue en la présente procédure ne préjugent en rien la compétence de
la Cour pour connaître du fond de l’affaire, ni aucune question relative à
la recevabilité de la requête ou au fond lui-même, et qu'elles laissent
intact le droit du Gouvernement yougoslave et du Gouvernement cana-
dien de faire valoir leurs moyens en la matière;

* * *

43. Considérant qu'il existe une distinction fondamentale entre la ques-
tion de l’acceptation par un Etat de la juridiction de la Cour et la com-
patibilité de certains actes avec le droit international; la compétence exige
le consentement; la compatibilité ne peut être appréciée que quand la
Cour examine le fond, après avoir établi sa compétence et entendu les
deux parties faire pleinement valoir leurs moyens en droit;

44. Considérant que les Etats, qu’ils acceptent ou non la juridiction
de la Cour, demeurent en tout état de cause responsables des actes
contraires au droit international, y compris au droit humanitaire, qui
leur seraient imputables ; que tout différend relatif à la licéité de tels actes
doit être réglé par des moyens pacifiques dont le choix est laissé aux par-
ties conformément à l’article 33 de la Charte;

45. Considérant que dans ce cadre les parties doivent veiller à ne pas
aggraver ni étendre le différend;

46. Considérant que, lorsqu'un tel différend suscite une menace contre
la paix, une rupture de la paix ou un acte d’agression, le Conseil de sécu-
rité est investi de responsabilités spéciales en vertu du chapitre VII de la
Charte;

18
274 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

47. Par ces motifs,

La Cour,

1) Par douze voix contre quatre,

Rejette la demande en indication de mesures conservatoires présentée
par la République fédérale de Yougoslavie le 29 avril 1999;

pour: M. Schwebel, président de la Cour; MM. Oda, Bedjaoui, Guillaume,
Ranjeva, Herczegh, Fleischhauer, Koroma, M™° Higgins, MM. Parra-
Aranguren, Kooijmans, juges; M. Lalonde, juge ad hoc;

CONTRE: M. Weeramantry, vice-président, faisant fonction de président en
l’affaire; MM. Shi, Vereshchetin, juges; M. Kreca, juge ad hoc;
2) Par quinze voix contre une,

Réserve la suite de la procédure.

pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de la Cour; MM. Bedjaoui, Guillaume,
Ranjeva, Herczegh, Shi, Fleischhauer, Koroma, Vereshchetin, M™* Higgins,
MM. Parra-Aranguren, Kooijmans, juges, MM. Lalonde, Kreéa, juges ad
hoc;

CONTRE: M. Oda, juge.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, a La Haye, le deux juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont Pun restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale de Yougoslavie et au Gouvernement du Canada.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Koroma, juge, joint une déclaration à l'ordonnance.

M. Opa, M HiccIns, et MM. PARRA-ARANGUREN et KOOLMANS,
juges, joignent à l'ordonnance les exposés de leur opinion individuelle.

19
275 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

M. WEERAMANTRY, vice-président, faisant fonction de président en
l'affaire, MM. Sui et VERESHCHETIN, juges, et M. KRECA, juge ad hoc,
joignent à l’ordonnance les exposés de leur opinion dissidente.

(Paraphé) C.G.W.
(Paraphé) E.V.O.

20
